      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 1 of 35



                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-11272-RGS

                            UNILOC 2017, LLC

                                     v.

                             PAYCHEX, INC.
                                 ___

                    CIVIL ACTION NO. 19-11278-RGS

                            UNILOC 2017, LLC

                                     v.

                         ATHENAHEALTH, INC.
                               ___

      MEMORANDUM AND ORDER ON CLAIM CONSTRUCTION

                               May 11, 2020

STEARNS, D.J.

     In these two parallel intellectual property cases, plaintiff Uniloc 2017,

LLC (Uniloc), accuses defendants Paychex, Inc., and athenahealth, Inc., of
          Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 2 of 35



infringing U.S. Patents Nos. 6,324,578 (the ’578 patent) and 7,069,293 (the

’293 patent).1 Before the court are the parties’ claim construction briefs. 2

                                BACKGROUND

      The asserted ’578 patent issued on November 27, 2001, from an

application filed on December 14, 1998. The ’578 patent is titled “Method,

Systems      and    Computer    Program     Products   for   Management         of

Configurable Application Programs on a Network,” and lists as inventors

David Cox, Kent Hayes, Jr., David Kaminsky, and David Lindquist.

Related U.S. Patent No. 6,728,766 (the ’766 patent) is a divisional of the ’578

patent. The ’766 patent was filed on April 10, 2001, and issued on April 27,

2004. The divisional patent is titled “Methods, Systems and Computer

Program Product for License Use Management on a Network,” and identifies

Cox, Kaminsky, and Lindquist as inventors.

      Also on December 14, 1998, inventors Cox, Hayes, and Lindquist,

together with John McGarvey and Abdi Salahshour, filed a second

application that issued on January 21, 2003 as related U.S. Patent No.



      1The asserted patents were originally assigned to IBM, and eventually
reassigned to Uniloc with a reservation of rights for IBM and its business
partners. A third concurrently filed lawsuit, against Akamai, was dismissed
pursuant to the terms of the assignment agreement. See Uniloc 2017, LLC v.
Akamai Tech., Inc., No. 19-11276, Dkt # 44 (D. Mass. Dec. 12, 2019).
      2   Defendants submitted joint claim construction briefing.
                                       2
          Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 3 of 35



6,510,466 (the ’466 patent). The ’466 patent is titled “Methods, Systems

and Computer Program Products for Centralized Management of

Application Programs on a Network.” A divisional application to the ’466

patent was filed on May 31, 2001, and issued as the asserted ’293 patent

on June 27, 2006.        The ’293 patent is titled “Methods, Systems and

Computer Program Products for Distribution of Application Programs to

a Target Station on a Network,” and lists the same five inventors. 3

      The ’578 and ’466 patents self-identify as related and incorporate each

other by reference. See ’578 patent, col. 1, ll. 10-14 & col. 7, ll. 17-21; ’466

patent, col. 1, ll. 9-13 & col. 7, ll. 43-48. The relationships between the four

patents, as relevant to the discussion, infra, may be visualized as follows.




      3 In a prior-instituted litigation in the Eastern District of Texas (Case
No. 2:16-CV-00741, “Texas Litigation”), the court (Judge Schroeder) held
that all four patents were directed to patent ineligible subject matter under
35 U.S.C. § 101. See Uniloc USA, Inc. v. ADP, LLC, 279 F. Supp. 3d 736 (E.D.
Tex. 2017). On appeal, the Federal Circuit affirmed the ruling as to the
related ’766 and ’466 patents, see Uniloc USA, Inc. v. ADP, LLC, 772 Fed.
App’x. 890, 899-902 (Fed. Cir. 2019) (“ADP”), and reversed with respect to
the asserted ’578 and ’293 patents, see id. at 896-899.
                                        3
         Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 4 of 35




               Asserted ’578       relates to      ’466 patent
                  patent                          (invalidated)
                                  incorporates


                 divisional                         divisional


                ’766 patent                      Asserted ’293
               (invalidated)                        patent



     The asserted ’578 and ’293 patents are directed to improvements in

providing applications in computer networks principally for large

enterprises. A computer network as envisioned by the patents connects a

network management server (NMS) to “on-demand” 4 servers, which in

turn are connected to client stations. Figure 1 of the ’578 patent (also

figure 1 of the ’293 patent) is demonstrative.




     4   “As used herein, ‘on-demand’ refers to a server delivering
applications as needed responsive to user requests as requests are received.”
’578 patent, col. 6, ll. 51-53; ’293 patent, col. 6, ll. 65-67.
                                         4
       Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 5 of 35




      The ’578 patent addresses, inter alia, the “preference mobility”

problem in a network. Id. col. 2, l. 36. “[I]ndividual users may move from

location to location and need to access the network from different client

stations at different times.” Id. col. 1, ll. 51-52. In prior art systems,

application preferences were generally associated with a client station rather

than a user, see id. col. 2, l. 2 - col. 3, l. 4; and “fail[ed] to provide a seamless

integration of application access and session characteristics across

heterogeneous networks,” id. col. 3, ll. 17-19.


                                         5
       Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 6 of 35



      An object of the ’578 patent is the “management of configurable

application programs on a computer network which allow a mix of user and

system administrator defined configurable preferences to be associated with

specific application programs,” id. col. 3, ll. 42-45; and further, to

“accommodate various types of hardware operating under different

operating systems across client stations,” id. col. 3, ll. 48-49. The ’578 patent

discloses “providing two program files for each configurable application

program which are provided to a network server station which operates as

an on-demand server for software deployment and may also act as the

application server.”    Id. col. 3, ll. 51-55.    The first program file – a

“configuration manager” – is available to administrators to “establish

preferences for the configurable preferences of the application program

which have been designated as administrator only settable.” Id. col. 3, ll. 59-

61. The second program file – an “application launcher” – “not only provides

for a user interface to execute the application program itself but also allows

a user to specify one or more of the configurable parameters of the

application program.” Id. col. 3, ll. 64-67.

      The ’578 patent lists 46 apparatus and method claims, of which claim

1 is representative.




                                       6
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 7 of 35




        1. A method for management of configurable application
     programs on a network comprising the steps of:

         installing an application program having a plurality of
           configurable preferences and a plurality of authorized
           users on a server coupled to the network;

         distributing an application launcher program associated with
           the application program to a client coupled to the network;

         obtaining a user set of the plurality of configurable
           preferences associated with one of the plurality of
           authorized users executing the application launcher
           program;

         obtaining an administrator set of the plurality of configurable
           preferences from an administrator; and

         executing the application program using the obtained user set
           and the obtained administrator set of the plurality of
           configurable preferences responsive to a request from the
           one of the plurality of authorized users.

     The ’293 patent, in turn, is concerned with the centralized

distribution of application programs in a network.

     Centralized control of software distribution is also provided for a
     network management server managed computer network such
     as a Tivoli™ environment. Application programs are distributed
     as file packages (packets) to on-demand servers. A profile
     manager import call is included in the distributed file packet
     along with an import text file containing the data required to
     properly install and register the application program on the on-
     demand server and make it available to authorized users.
     Settable on-demand server identifier fields are included to allow
     a plurality of on-demand servers to receive a common file packet
     and properly install and register the program for use locally.

                                      7
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 8 of 35




’293 patent, col. 4, ll. 14-25. The ’293 patent lists 21 apparatus and method

claims, of which claim 1 is also representative.

         1. A method for distribution of application programs to a
     target on-demand server on a network comprising the following
     executed on a centralized network management server coupled
     to the network:

         providing an application program to be distributed to the
           network management server;

         specifying a source directory and a target directory for
           distribution of the application program;

         preparing a file packet associated with the application
           program and including a segment configured to initiate
           registration operations for the application program at the
           target on-demand server; and

         distributing the file packet to the target on-demand server to
           make the application program available for use by a user at
           a client.

     The parties dispute the construction of the following six claim terms,

listed in their order of importance (as agreed by the parties in their Joint

Claim Construction Statement).

  • “application program(s)” (all asserted claims in both patents)

  • “application launcher program” (all asserted claims of the ’578 patent)

  • “registration operations” (all asserted claims of the ’293 patent)

  • “file packet” (all asserted claims of the ‘’293 patent)



                                      8
          Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 9 of 35




   • “executing the application program using the obtained user set and the
     obtained administrator set . . . responsive to a request from the one of
     the plurality of authorized users” (’578 patent claim 1)

   • “configuration manager program” (claims 2-3, 18-19, and 33-34 of the
     ’578 patent)

Defendants additionally assert that two groups of claims of the ’578 patent –

claims 20, 22, 24, 35, 37, and 39 (group 1), and claims 9, 23, 25, and 40

(group 2) are indefinite. 5

                              CLAIM CONSTRUCTION

      Claim construction is an issue of law for the court. See Markman v.

Westview Instruments, Inc., 517 U.S. 370, 388-389 (1996). Claim terms are

generally given the ordinary and customary meaning that would be ascribed

by a person of ordinary skill in the art (POSITA) in question at the time of

the invention.6 See Phillips v. AWH Corp., 415 F.3d 1303, 1312-1313 (Fed.


      5 Defendants also seek the dismissal of all claims containing means-
plus-function terms on the grounds that Uniloc did not identify the
corresponding function and structure. Prior to the filing of the opening
briefs, Uniloc directed defendants to its submissions in the Texas Litigation
setting out its positions on the means-plus-function terms. See Dkt # 45-5.
Defendants, despite having identified 5 representative means-plus-function
terms, see id., elected not to submit them for construction. In the absence of
meaningful briefing, the court takes no position on means-plus-function or
the claims containing such terms.

      6 According to Uniloc’s expert witness, Dr. Michael
                                                        Shamos, “a POSITA
would have had at least a bachelor’s degree in computer science or electrical
engineering, or an equivalent field, or equivalent work experience, and, in

                                        9
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 10 of 35



Cir. 2005) (en banc). In ascertaining how a person of ordinary skill in the

art would have understood the terms, the court looks to the claims, the

specification of the patent, and its prosecution history – collectively the

intrinsic record of the patent. Id. at 1314-1317. Where appropriate, the court

may also consider evidence extrinsic to the patent and its prosecution

history, such as dictionaries, treatises, or expert testimony. Id. 7 Ultimately,

“[t]he construction that stays true to the claim language and most naturally

aligns with the patent’s description of the invention will be, in the end, the

correct construction.” Id. at 1316 (citation omitted).

   • application program(s) (both patents)

      Uniloc contends that the claim term “application program(s)” should

be given its ordinary meaning, and relies on its expert declaration for the




addition, at [sic] one year of work experience with management and
distribution of application programs in a networked client/server
environment.” Corrected Shamos Decl. (Dkt # 42-2) ¶ 37.

      7“[W]hile extrinsic evidence can shed useful light on the relevant art,
we have explained that it is less significant than the intrinsic record in
determining the legally operative meaning of claim language.” Id. at 1317
(internal quotation marks and citation omitted). “We have [also] viewed
extrinsic evidence in general as less reliable than the patent and its
prosecution history in determining how to read claim terms.” Id. at 1318.

                                      10
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 11 of 35



definition, namely, “software that performs tasks for an end-user.”

Corrected Shamos Decl. at ¶¶ 64-74. 8

      Defendants, on the other hand, note that the ’578 patent’s specification

defines an “application program” – “as used herein, it is to be understood

that the term ‘application program’ generally refers to the code associated

with the underlying program functions, for example, Lotus Notes or a

terminal emulator program.” ’578 patent, col. 12, ll. 13-16. Defendants also

note that during the prosecution of the related ’466 patent, the patentee

further defined “application program” as follows.

      In other words, the “application program” is an application level
      software program, such as Lotus Notes, while the “application
      launcher program” is provided to “initially populate the user
      desktop” and need not include the application program code.
      The application launcher program interacts with the desktop,
      such as a user browser interface, while an instance of the
      application program is requested through the desktop but
      executes locally at the client as a separate application from the
      browser interface. For example, Lotus Notes would not execute
      within the browser window.

Defs.’ Ex. B, ’466 patent prosecution history, May 16, 2002 Appeal Brief (Dkt

# 33-2) at Paychex_PTO_0000161 (emphasis added). Defendants therefore

propose to integrate the two definitions and construe an “application




      8  Dr. Shamos, in turn, finds support for his definition from, inter alia,
technical dictionaries, id. ¶ 64, and claim construction opinions for unrelated
litigations and patents, id. ¶ 69.
                                        11
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 12 of 35



program” as “the code associated with the underlying program functions that

is a separate application from a browser interface and does not execute

within the browser window.” 9

     Uniloc agrees that the definitional statement from the ’578 patent

specification “confirms the ordinary meaning” of the term, Pl.’s Reply (Dkt #

45) at 7, but objects to defendants’ reliance on the ’466 patent prosecution

history. Citing to Abbott Labs. v. Dey, L.P., 287 F.3d 1097 (Fed. Cir. 2002),

and Goldenberg v. Cytogen, Inc., 373 F.3d 1158 (Fed. Cir. 2004), Uniloc

contends that the prosecution history of the ’466 patent is not a part of the

intrinsic record of the ’578 patent. In Abbott Labs., the Federal Circuit held

that although a later-filed patent (the ’301 patent) shared the same inventor

and assignee as the patent-in-suit (the ’839 patent), and addressed the same

subject matter, absent a “formal relationship” between the patents, there was

no “basis for concluding that statements made about the characteristics of

the surfactant claimed by the ’301 patent should be attributed to the

improved surfactant claimed by the ’839 patent.” 287 F.3d at 1105.




     9  Defendants point out that early in the claim construction process,
Uniloc proposed a construction identical to theirs, see Defs.’ Reply Ex. A,
Plaintiff’s Disclosure of Claim Terms & Proposed Construction (Dkt #44-1),
which was adopted by Judge Schroeder in the Texas Litigation, see Texas
Litigation, Dkt # 233 at 23 (E.D. Tex. Aug. 16, 2017) (“EDTX Markman
Order”).
                                     12
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 13 of 35



      In Goldenberg, two parent applications and two child patents were at

issue. The same patentee filed the two applications – the ’261 and ’262

applications – simultaneously. The claims of the ’261 application were

rejected on double-patenting grounds over the claims of the ’262 application.

In overcoming the rejection, the patentee distinguished the ’262 application

during the prosecution of the ’261 application.        Subsequently, the ’261

application matured into U.S. Patent No. 4,361,544, and a continuation of

the ’261 application matured into the asserted ’559 patent.           The ’262

application was itself abandoned, but a continuation-in-part of the ’262

application matured into the ’774 patent. In construing the claims of the

asserted ’559 patent, the Federal Circuit approved the district court’s

referencing of the contents of the ’262 application. The Federal Circuit

rejected, however, the district court’s recitation to portions of the ’774 patent

that were added to the continuation-in-part. In so holding, the Court noted

the ’262 application was incorporated into the ’261 application’s prosecution

history in a manner analogous to a cited prior art reference being

incorporated into a prosecution history. See Goldenberg, 373 F.3d at 1167,

citing Kumar v. Ovonic Battery Co., Inc., 351 F.3d 1364, 1368 (Fed. Cir.

2003). What was incorporated was “content of the ’262 application at the

time it was distinguished from the ’261 application,” and “subsequently


                                       13
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 14 of 35




added new matter is not similarly incorporated.” Id. “In the absence of an

incorporation into the intrinsic evidence, this court’s precedent takes a

narrow view on when a related patent or its prosecution history is available

to construe the claims of a patent at issue and draws a distinct line between

patents that have a familial relationship and those that do not.” Id.

      Uniloc reasons that, like the patents in Abbott Labs., although the

asserted ’578 patent and the ’466 patent share some but not all of the

inventors, the same assignee, and were directed to similar subject matter,

they were not continuations, divisionals, or continuations-in-part of each

other, and thus have no “formal relationship” that would justify cross-

referencing their prosecution histories. Further, although the ’578 and ’466

patents incorporate each other’s application, under Goldenberg, only the

incorporated application of the ’466 patent forms a part of the ’578 patent’s

intrinsic record. Statements made in the prosecution of the ’466 patent after

that incorporation, in Uniloc’s view of Goldenberg, fall outside of the

intrinsic record of the ’578 patent.10

      Uniloc’s argument overlooks the pivotal fact that the ’578 and ’466

patents explicitly claim to be related. See ’578 patent, col. 1, ll. 10-14 (“This


      10Uniloc does not attribute a different meaning to “application
program” in the ’293 patent from the ’466 patent, nor does it advocate for
separate constructions of the term across the ’578 and the ’293 patents.
                                     14
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 15 of 35



application is related to the following application filed concurrently

herewith:    METHODS,        SYSTEMS      AND      COMPUTER        PROGRAM

PRODUCTS FOR CENTRALIZED MANAGEMENT OF APPLICATION

PROGRAMS ON A NETWORK.”); ’466 patent, col. 1, ll. 9-13 (“This

application is related to the following application filed concurrently

herewith:    METHODS,        SYSTEMS      AND      COMPUTER        PROGRAM

PRODUCTS FOR MANAGEMENT OF CONFIGURABLE APPLICATION

PROGRAMS ON A NETWORK.”). These cross-declarations appear in the

first section of each patent’s written description titled “CROSS REFERENCE

TO RELATED APPLICATION,” a section typically reserved for listing

priority patents. See Manual of Patent Examination Procedure (MPEP) § 601

(citing to MPEP § 211 et seq.). Indeed, in addition to the related patents, the

divisional patents also identify the parent patents in this section. See ’766

patent, col. 1, ll. 8-14; ’293 patent, col. 1, ll. 9-15.11        Under these

circumstances, the court concludes that the ’578 and ’466 patents share a

kinship, as their drafters intended, such that their prosecution histories

collectively constitute the intrinsic record for purposes of claim construction.


      11 In contrast, the asserted ’839 patent of Abbott Labs. only briefly
described the ’301 patent in the section of the specification titled “FIELD
AND BACKGROUND OF THE INVENTION.” See U.S. Patent Nos.
4,397,839, col. 1, ll. 26-33. The ’261 application of Goldenberg does not cite
to the ’262 application at all. See U.S. Patent No. 4,361,544.
                                       15
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 16 of 35



See Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1343 (Fed. Cir.

2015) (“A statement made during prosecution of related patents may be

properly considered in construing a term common to those patents,

regardless of whether the statement pre- or post-dates the issuance of the

particular patent at issue.”).

      Uniloc further objects that the excerpt from the ’466 patent

prosecution history is inapt because it was not directed to the meaning of

“application program.” In its view, “applicants were simply explaining the

claimed invention of the ’466 patent executed locally at the client.” Pl.’s

Reply at 11. As reflected by the table below, the excerpt from the ’466 patent

prosecution is offered to explain a paragraph from the ’466 patent

specification that defines “application program.”         That specification

paragraph appears nearly verbatim in the ’578 patent.




                                     16
       Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 17 of 35



  ’466 patent prosecution history,                        ’578 patent, col. 12, ll. 13-36
    May 16, 2002 Appeal Brief at                      (parallel emphasis added for ease of
    Paychex_PTO_0000160-161                                       comparison)
As defined in the specification of the present
application:

   the    term      “application    program”            the    term     “application       program”
   generally refers to the code associated              generally refers to the code associated
   with      the      underlying     program            with      the     underlying        program
   functions, for example, Lotus Notes or               functions, for example, Lotus Notes or
   a    terminal       emulator      program.           a    terminal        emulator      program.
   However, it is to be understood that the             However, it is to be understood that the
   application program will preferably be               application program will preferably be
   included as part of the application launcher         included as part of the application launcher
   which will further include the code                  which will further include the code
   associated with managing usage of the                associated with managing usage of
   application program on a network according           configurable application programs on a
   to the teachings of the present invention.           network according to the teachings of the
   Further it is to be understood that, as used         present invention. Further it is to be
   herein, the term “application launcher               understood that, as used herein, the term
   program” may refer to the entire program             “application launcher program” may refer to
   provided by a software vendor or to merely a         the entire program provided by a software
   portion thereof distributed to a client to           vendor or to merely a portion thereof
   perform particular operations.           For         distributed to a client to perform particular
   example, the application launcher                    operations.      For        example,      the
   program distributed to initially                     application         launcher        program
   populate the user desktop preferably                 distributed to initially populate the
   does not include the code associated                 user desktop preferably does not
   with the underlving application                      include the code associated with the
   program and obtaining preferences which              underlying application program and
   may only be distributed to the client later          obtaining preferences which may only be
   when execution of the application program            distributed to the client later when execution
   is requested. The application launcher               of the application program is requested. The
   program distributed to populate the user             application launcher program distributed to
   desktop may only include a URL and an                populate the user desktop may only include
   associated ICON and, possibly, code to allow         a URL and an associated ICON and,
   obtaining of user identification and                 possibly, code to allow obtaining of user
   password information. Memory usage on                identification and password information.
   the client stations may thereby be limited.          Memory usage on the client stations may
                                                        thereby be limited.
(Specification, pp. 22-23) (emphasis added). In
other words, the “application program” is an
application level software program, such as Lotus
Notes, while the “application launcher program” is
provided to “initially populate the user desktop”
and need not include the application program
code. The application launcher program interacts
with the desktop, such as a user browser interface,
while an instance of the application program is
requested through the desktop but executes locally
at the client as a separate application from the
browser interface. For example, Lotus Notes
would not execute within the browser window.




                                                  17
       Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 18 of 35



Accordingly, the patentee’s statement in the ’466 patent defining

“application program” is equally relevant to defining the same term in the

’578 patent. The court therefore adopts defendants’ proposed construction

– an “application program” is “the code associated with the underlying

program functions that is a separate application from a browser interface

and does not execute within the browser window.”

   • “application launcher program” (’578 patent)

      Uniloc advances an ordinary meaning construction of “application

launcher program,” which, in its view, is “a computer program that launches,

i.e., starts another program.” Defendants contend that the term is used more

narrowly in the ’578 patent to signify “a program distributed to a client to

initially populate a user desktop and to request an instance of the application

for execution at the client.” 12

      With respect to “populate a user desktop,” defendants point out that

the specification requires that an “application launcher program [is]

distributed to initially populate the user desktop.” ’578 patent, col. 12, ll. 26-

7; see also id. col. 12, ll. 31-32. In response, Uniloc cites to what it contends


      12Defendants note that Uniloc initially proposed to construe the term
as “a program distributed to a client to initially populate a user desktop and
to request execution of the application program,” Defs.’ Reply Ex. A, and that
further, defendants’ construction is the same as that adopted by the court in
the Texas Litigation. See EDTX Markman Order at 31.
                                      18
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 19 of 35



are alternative embodiments. “For example, in one embodiment, [’578

patent] at 11:32-37, the user desktop is populated before the application

launcher is even distributed. And in id. at 11:60-12:1, the specification

discloses another embodiment in which the application launcher program

does not populate the user desktop.” Pl.’s Reply at 2. Contrary to Uniloc’s

reading, the specification does not disclose populating the desktop before the

application launcher is distributed. Rather, “the application launchers for

individual application programs are distributed when a user desktop is

initiated (populated).” Id. col. 11, ll. 32-34 (emphasis added). In other

words, “[t]he application launcher program, as described above, is

distributed for each authorized application program to the clients 24, 24’, 26,

26’ at the time of establishment of the user desktop interface.” Id. col. 11, ll.

55-58 (emphasis added).

      As for “request an instance of the application for execution at the

client,” defendants identify the following intrinsic evidence.           In the

BACKGROUND OF THE INVENTION section, the ’578 patent disparages a

prior art “mainframe model” where “the client device is treated as a dumb

terminal with execution of the applications occurring at the server rather

than the client.”    See id. col. 2, ll. 50-55.     The SUMMARY OF THE

INVENTION discloses that


                                       19
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 20 of 35



     the present invention provides for management of configurable
     application programs in a network environment from a central
     on-demand server location while allowing for user preferences to
     be tracked independent of hardware location of the user. This
     provides for reduced costs and increased uniformity in managing
     software in a network environment by delivering configured
     applications when demanded by a user.

’578 patent, col. 5, l. 65 - col. 6, l. 5 (emphasis added). The DETAILED

DESCRIPTION emphasizes that the servers envisioned in the patent are “on-

demand” servers, i.e., “server[s] delivering applications as needed

responsive to user requests as requests are received.” Id. col. 6, ll. 52-52

(emphasis added).13      The DETAILED DESCRIPTION reiterates that

applications are delivered to and executed on the client.

     The application launcher applet then detects selection by the
     user of the application program’s associated icon from the user
     desktop interface at clients 24, 24’, 26, 26’ and requests an
     instance of the selected one of the plurality of application
     programs associated with the icon from server system 22. The
     application launcher program then populates clients 24, 24’, 26,
     26’ with the instance of the selected application program for
     execution.




     13  The court does not credit Uniloc’s assertion, made without any
citation, even to its own expert’s declaration, that a POSITA would
understand “deliver” “as simply making an instance of the application
available for execution.” Pl.’s Reply at 3 n.3. Indeed, Dr. Shamos
understands “deliver” to require more than simply to “make available.” See
Corrected Shamos Decl. ¶ 45 (suggesting that the ’578 patent does not
foreclose server-based “application launcher programs” which are not
delivered to the client because, in his view, the patent does not require
delivery).
                                    20
       Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 21 of 35



Id. col. 11, l. 60 - col. 12, l. 1 (emphasis added). 14

      In addition, during the prosecution of the ’766 patent, in response to

the examiner’s rejection on the basis that a prior art patent (Duvvoori)

disclosed an application launcher program, the inventors distinguished

Duvvoori on the basis of execution of the application at the client.

      Duvvoori describes either an agent process 66, 76, 96, 173 at the
      client, that controls execution of programs resident on the clients
      18, 20, 22, or a wrapper 44, 46, 25, 38, 40, that may be at a
      remote server 10 or at the clients. (Duvvoori, FIG. 1). The agent
      processes of Duvvoori are not application specific but, instead,
      provide a cross-application interface for a client to the file server
      computer 30. (Duvvoori, Col. 9, lines 19-62). The wrappers are
      application specific. (Duvvoori, Col. 7, line 54 to Col. 8, line 9).
      However, the wrapper for the server programs on the server 10
      are resident on the server with the programs. Thus, Duvvoori
      does not disclose or suggest the present invention’s application
      specific application launcher program, executing at a client to
      request an instance of an application, also requesting a license
      from the license server. In other words, while the wrappers of
      Duvvoori may request a license, they do not request a
      configurable instance of an application from a server for
      execution at the client as with the recited application launcher
      programs of the present invention.

Defs.’ Ex. F, ’766 patent prosecution history, Jan. 27, 2003 Amendment (Dkt

# 33-6), at Paychex_PTO_0000643 (emphasis added).




      14 Uniloc cautions that this recitation discusses only one embodiment
of the invention and does not limit the invention as a whole. The alternative
embodiment of “application launcher program,” as discussed infra, “may
refer to the entire program provided by a software vendor,” and does not
disclose execution on the server. Id. col. 12, ll. 23-24.
                                      21
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 22 of 35



      Uniloc’s principal response 15,16 is that the attempt to distinguish

Duvvoori, made in the prosecution of a patent post-dating the issuance of the

’578 patent, to the extent that it raises an issue of estoppel, cannot narrow

the scope of “application program launcher” in the earlier-issued ’578 patent.

See Georgia-Pac. Corp. v. U.S. Gypsum Co., 195 F.3d 1322, 1333 (Fed. Cir.

1999) (“[F]or Georgia-Pacific to be bound by the statement made to the PTO

in connection with a later prosecution of a different patent, the statement

would have to be one that the examiner relied upon in allowing the claims in




      15 Uniloc additionally argues that, because the ’578 discloses an
embodiment of “application program launcher” that includes “the entire
program provided by a software,” col. 12, ll. 23-24, there is no need for the
“application program launcher” to “request an instance of the application.”
Because the claims of the ’578 patent require “installing an application
program . . . on a server,” claim 1, or that “the server provide an instance of
the application program,” claim 15, the court agrees with defendants that this
is an unclaimed embodiment.

      16 Uniloc also suggests that a single reference in the ’578 patent (col. 11,
l. 4) to “client/server application program” discloses execution of the
application program at the server. This phrase appears in the description of
the step-by-step operation of Fig. 4, “an embodiment of the present
invention [] described from the perspective of the application launcher
program executing in a client state 24, 24’.” Id. col. 10, ll. 47-50. The
“application program launcher” is concerned with relaying the user identifier
and obtaining and passing preferences to and from the in-demand server.
See id. col. 10, l. 64 - col. 11, l. 22. The “client/server” modifier appears first
in this context to denote the “client/server application environment of the
illustrated embodiment of the present invention.” A “client/server
application program,” in similar fashion, refers to an application program in
this environment.
                                           22
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 23 of 35



the patent at issue.”). In Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d

1340 (Fed. Cir. 2004), the Federal Circuit explained that, although

statements made in the prosecution of later patents could not retroactively

extend estoppel to earlier issued patents,

      [w]e did not suggest, however, that such a statement of the
      patentee as to the scope of the disclosed invention would be
      irrelevant. Any statement of the patentee in the prosecution of a
      related application as to the scope of the invention would be
      relevant to claim construction, and the relevance of the
      statement made in this instance is enhanced by the fact that it
      was made in an official proceeding in which the patentee had
      every incentive to exercise care in characterizing the scope of its
      invention.

Id. at 1350.   Here, considering the ample evidence in the ’578 patent

specification, the ’766 patent prosecution history serves to confirm the scope

of “application launcher program” in the ’578 patent. The court therefore

adopts defendants’ proposed construction and construes “application

launcher program” as “a program distributed to a client to initially populate

a user desktop and to request an instance of the application for execution at

the client.”

   • “registration operations” (’293 patent)

      To construe the term “registration operations,” defendants advocate:

“operations on the target on-demand server that include specifying a set of

users who may access the application associated with the file packet.” In its


                                      23
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 24 of 35



reply brief,17 Uniloc states that it would accept the definition of “operations

that include specifying a set of [authorized] users” – “if by ‘specifying the set

of users’ is meant either directly or indirectly (as through encryption)

specifying a human user or a particular machine, or specifying a rule that will

determine who will be authorized to access the application program.”18 Pl.’s

Reply at 16. Defendants, in their turn, acknowledge that the “registration

operations” may specify the authorized users directly or indirectly (such as

by way of a rule authorizing members of a group). Defs.’ Reply (Dkt # 44) at

14-15; see ’293 patent, col. 13, ll.10-13 (“The server system 22 further accepts

definitions of users and groups that will access the system and the specific

application (block 252).”).

      The court agrees with Uniloc that the specification contemplates that

registration    operations    may   include    device-associated     application

designations.    In dependent claim 4, “registration operations include




       Uniloc initially advocated the construction: “recording at the target
      17

on-demand server information about authorized users of the application
program.”

      18 Uniloc asserts, and the court agrees, that defendants’ recitation of
“the on-demand server” and “access for the application associated with the
file packet” is redundant in the context of the claims. See ’293 patent, claim
1 (“preparing a file packet associated with the application program and
including a segment configured to initiate registration operations for the
application program at the target on-demand server”).
                                      24
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 25 of 35



maintaining at the target on-demand server a profile management list

identifying application programs available for use by the user and wherein

the method further comprises updating the profile management list at the

target on-demand server to make the application program available for use

by the user.”     The specification explains that with respect to profile

management lists, “[o]ptionally, hardware client device associated

designation and preferences could be provided.”          Id. col. 18, ll. 18-20.

Consistent with Uniloc’s interpretation, the court construes “registration

operations” as “operations that include to specify, directly or indirectly, a set

of authorized user or client devices.”

   • “file packet” (’293 patent)

      Uniloc defines a “file packet” as a “package of one or more computer

files,” while defendants characterize it as “a container file that contains one

or more distinct components that may be individually accessed upon

opening the container file.” With respect to “package” or “container file,” the

parties are not in a material dispute. Defendants note that Dr. Shamos

testified at his deposition that a software package, like its physical analog,

has a packaging material or wrapping that serves a function, such as “point

to the pieces, get them out if you want to, if necessary.” Dkt # 44-2, Shamos

Dep. Tr. at 65. Dr. Shamos is of the view that this feature “is captured in the


                                         25
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 26 of 35



word package.” Id. at 64-65. The court agrees with defendants that their

rephrasing – “container file” – better reflects that a “file packet” has a

wrapping apart from its contents.

      The court agrees with Uniloc, however, that there is no disclosure in

the patent that the “file packet” contains anything other than computer files

within the “packet.” Defendants point to the specification’s disclosure that

“[t]he segment [of the file packet] configured to initiate registration

operations may include an import data file and a call to an import program

executing on the target station,” ’293 patent, col. 5, ll. 45-58, as evidence that

the packet may contain a non-file component such as a “call to an import

program.” The specification, however, reveals that the “call to an import

program” takes the form of a command script, itself contained in a file. See

id. col. 19, ll. 24-34. The court also agrees with Uniloc that defendants have

not identified intrinsic evidence requiring that the component files of a “file

packet” “be individually accessed upon opening the container file.” The court

therefore construes “file packet” as a “container file containing one or more

component files.”




                                       26
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 27 of 35




   • “executing the application program using the obtained user set and
     the obtained administrator set . . . responsive to a request from the
     one of the plurality of authorized users” (’578 patent)

      For the term “executing the application program using the obtained

user set and the obtained administrator set . . . responsive to a request from

the one of the plurality of authorized users,” Uniloc relies on ordinary

meaning. For their part, defendants offer the construction of “initiating

execution of the application program in response to a launch request from

the application launcher program using the obtained user set and the

obtained administrator set.”

      Defendants assert, and the court agrees, that a requirement for this

term is that execution of the application program is initiated only after

having obtained the user and administrator sets (“of the plurality of

configurable preferences”).     See ’578 patent, claim 8 (referring to the

“executing” step as the “initiating execution step”); Fig. 3 (the last block after

obtaining user preferences is “Initiating Execution of Application with User

Prefs”); col. 10, ll. 30-32 (after retrieving stored user/administrator

preferences or obtaining new user preferences, “[t]he application program is

then executed at block 86 using the retrieved user set and administrator set




                                       27
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 28 of 35



of configurable preferences.”) (emphasis added).19 Uniloc objects that the

sequencing reads out embodiments in which preferences are obtained after

initiation but before execution is completed, but does not identify such

embodiments in the patent.

      The court agrees with Uniloc that the language of the claim term is

otherwise easily understood and that further, defendants do not offer a

persuasive rationale to require execution to be “in response to a launch

request from the application launcher program” in addition to the term’s

recitation that execution is “responsive to a request from the one of the

plurality of authorized users.” Accordingly, the court construes “executing

the application program using the obtained user set and the obtained


      19 Defendants also point out   that Uniloc described the same sequencing
in its brief to the Federal Circuit appealing the Judge Schroeder’s section 101
rulings in the Texas Litigation.

      When the user launches (i.e., chooses to execute) the application
      through the application launcher, the application provides the
      identity of the user to the server, which has stored the user’s
      preferences for that application. The program is then executed,
      with both the user preferences and the stored administrator
      preferences.

Defs.’ Ex. D, Uniloc’s Opening Appeal Brief (Dkt # 33-4), at 47 (emphasis
added). The Federal Circuit adopted this characterization in its opinion
ruling in favor of the ’578 patent’s subject matter eligibility. “This
positioning of the components allows the application to launch in ‘respons[e]
to a request from one of the plurality of authorized users’ pursuant to both
sets of preferences.” ADP, 772 F. App’x at 898 (emphasis added).
                                     28
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 29 of 35



administrator set . . . responsive to a request from the one of the plurality of

authorized users” as “initiating execution of the application program using

the obtained user set and the obtained administrator set . . . responsive to a

request from the one of the plurality of authorized users.”

   • “configuration manager program” (’578 patent)

      The only dispute concerning “configuration manager program” is

whether it is necessarily a program separate from the application program.20

Defendants assert that the specification is unequivocal that the

“configuration manage program” is a distinct program.

      Management of configurable applications programs on a
      network is provided by using two program files for each
      configurable application program. The two program files are
      provided to a network server station which operates as the on-
      demand server for software deployment and may also act as the
      application server. The on-demand server makes the first
      (configuration manager) program available to an
      administrator to obtain preferences for the configurable
      preferences of the application program which have been
      designated as administrator preferences. The on-demand
      server also provides a second (application launcher) program to
      its client stations.

’578 patent, ABSTRACT (emphasis added); see also col. 4, ll. 41-43 (“[A]

configuration manager program associated with the application program is

distributed to a second client coupled to the network.”) (emphasis added).



      The parties agree that the term otherwise signifies “a program that
      20

manages configuration.”
                                   29
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 30 of 35



     In response, Uniloc, through Dr. Shamos’s Corrected Declaration,

points to what it contends is an embodiment in the ’293 patent that discloses

a configuration management program as a part of the application program it

configures. Dr. Shamos suggests that a configuration management servlet

both runs on a web server and configures the web server, which is itself an

application. Corrected Shamos Decl. ¶¶ 79-83. Although the “configuration

management component 210 provides configuration tasks which are

performed for users, machines and applications,” ’293 patent, col. 10, ll. 30-

32, as reflected in Figure 3 below, the configuration management component

(highlighted in blue) is a part of the Client Management Server (204)

separate and apart from the applications (highlighted in green) on the user

console (202).




                                     30
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 31 of 35



The court therefore construes “configuration manager program” as “a

program    separate   from    the   application   program    that   manages

configuration.”

                             INDEFINITENESS

  • Group 1 claims

     In the Texas Litigation, the court ruled that claims 20, 22, 24, 35, 37,

and 39 of the ’578 patent were indefinite for lack of antecedent basis. See

EDTX Markman Order at 51-55. Defendants contend that because Uniloc

did not contest this ruling when it appealed the Section 101 decision to the

Federal Circuit, Uniloc cannot now dispute the invalidity of these claims and

assert them in this case. Uniloc, for its part, notes that Judge Schroeder

rejected the Texas defendants’ argument that Uniloc could not seek

reconsideration of the claim construction in his case on grounds of waiver.

See Texas Litigation, Dkt # 364 at 12 (Feb. 5, 2020).

     The Federal Circuit did not rely on the Court’s constructions of
     “application program” or “application launcher program” to
     conclude that the ’578 and ’293 patents are directed to patent-
     eligible subject matter.      See generally Docket No. 317.
     Accordingly, the constructions are not part of the law of the
     case. . . . Nor has Uniloc committed waiver. The Federal Circuit
     “support[s] a district court’s discretion to permit parties to
     change their positions over the course of litigation.” WiLAN
     USA, Inc. v. Apple Inc., 830 F.3d 1374, 1385 (Fed. Cir. 2016).
     And district courts “may engage in rolling claim construction, in
     which the court revisits and alters its interpretation of the claim
     terms as its understanding of the technology evolves.” Guttman,

                                     31
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 32 of 35



      Inc. v. Kopykake Enters., Inc., 302 F.3d 1352, 1361 (Fed. Cir.
      2002). The Court does not discern a reason why an interim
      appeal of an unrelated issue should deprive a party of its right, or
      the Court of its ability, to ensure that claims are properly
      construed.

Id.

      The court agrees with defendants that, notwithstanding Judge

Schroeder’s ruling in the Texas Litigation, Uniloc has committed waiver with

respect to the indefiniteness ruling. In Engel Industries, Inc. v. Lockformer

Co., 166 F.3d 1379 (Fed. Cir. 1999), the Federal Circuit explained that

      [t]he scope of the issues presented to this court on appeal must
      be measured by the scope of the judgment appealed from, not by
      the arguments advanced by the appellant. To hold otherwise
      would allow appellants to present appeals in a piecemeal and
      repeated fashion, and would lead to the untenable result that “a
      party who has chosen not to argue a point on a first appeal should
      stand better as regards the law of the case than one who had
      argued and lost.”

Id. at 1382-1383 (citations omitted). Accordingly,

      [a]n issue that falls within the scope of the judgment appealed
      from but is not raised by the appellant in its opening brief on
      appeal is necessarily waived. Unless remanded by this court, all
      issues within the scope of the appealed judgment are deemed
      incorporated within the mandate and thus are precluded from
      further adjudication.

Id. at 1383. In the Texas Litigation, Uniloc appealed the court’s judgment

dismissing all claims in their entirety. See Texas Litigation, Dkt ## 269

(Judgement), 271 (Notice of Appeal). A ruling that a claim is indefinite,


                                      32
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 33 of 35



unlike an order construing a claim, is a basis to dismiss the claim. Since

Uniloc did not challenge this alternative basis for dismissing the group one

claims, Uniloc cannot now assert those claims.

   • Group 2 claims

      In defendants’ view, claims 9, 23, 25, and 40 of the ’578 patent suffer

from the same antecedent defect as the group 1 claims found indefinite in the

Texas Litigation. “A patent is invalid for indefiniteness if its claims, read in

light of the specification delineating the patent, and the prosecution history,

fail to inform, with reasonable certainty, those skilled in the art about the

scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S.

898, 901 (2014). Defendants must prove indefiniteness, like other grounds

of invalidity, by clear and convincing evidence. Biosig Instruments, Inc. v.

Nautilus, Inc., 783 F.3d 1374, 1377 (Fed. Cir. 2015).

       Claims 9, 25, 40 each recite “the default preferences.” Of these, claim

9 is representative:

         9. A method according to claim 1 wherein the default preference
      values are stored on a storage device coupled to the server.

(emphasis added). Claim 1, upon which claim 9 depends, does not recite a

“default preferences” limitation. The court agrees with Uniloc (albeit for a

different reason) that these claims are susceptible to a reasonably certain

understanding in the context of the patent. The ’578 patent explains that

                                      33
      Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 34 of 35



default values exist when “[u]nder certain circumstances, preference values

required to execute the application program itself may not be properly

provided by either the user or the administrator.” ’578 patent, col. 9, ll.30-

32. “If default values are required, they are obtained at block 62.” Id. col. 9,

ll. 35-36. This is precisely the step claimed in claim 8, the claim immediately

preceding claim 9.

          8. A method according to claim 1 wherein the initiating execution
      step includes the step of obtaining default preference values for any of
      the plurality of configurable preferences which are not specified by the
      user set or the administrator set.

Likewise, claims 24 and 39 each delineate means for performing the same

step. Accordingly, claims 8, 25, and 40 are naturally read to depend on their

immediately preceding claim as the parent. 21

      The court agrees with defendants, however, that claim 23 is indefinite.

Claim 23 recites “the means for executing” whereas claim 17, upon which it

depends, does not recite a “means for executing” limitation. Claim 17 recites

a series of other “means” limitations including “means for providing an

instance of the application program and a stored user set and the

administrator set of the plurality of configurable preferences for use in

executing the application program responsive to a request from the one of


      21Defendants acknowledge that this is a potential understanding of
claim 9. Defs.’ Reply at 20.
                                 34
         Case 1:19-cv-11272-RGS Document 39 Filed 05/11/20 Page 35 of 35



the plurality of authorized users.” Under 35 U.S.C. 112 para. 6, each “means”

limitation is to be construed to a corresponding structure. Without an

antecedent, a person of ordinary skill is unable to determine with reasonable

certainty whether the structure of “the means for executing” is a further

means, as Uniloc suggests, or a part of the structure corresponding to the

“means for providing an instance” limitation. See EDTX Markman Order at

53-55.

                                    ORDER

     For the foregoing reasons, claims 20, 22, 24, 35, 37, and 39 of the ’578

patent are ruled invalid on the basis of res judicata. Claim 23 of the ’578

patent is ruled invalid on the basis of indefiniteness. The disputed claim

terms will be construed for the jury and for all other purposes in these

litigations in a manner consistent with the above rulings of the court.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE




                                       35
